United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.A., Appellant
and
DEPARTMENT OF DEFENSE, PENTAGON
FORCE PROTECTION AGENCY,
Washington, DC, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-1705
Issued: May 5, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On June 15, 2010 appellant, through her attorney, filed a timely appeal of the April 5,
2010 merit decision of the Office of Workers’ Compensation Programs denying modification of
a wage-earning capacity determination. Pursuant to the Federal Employees’ Compensation Act,1
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to review the merits of the case.
ISSUE
The issue is whether appellant established that modification of the Office’s May 19, 2005
wage-earning capacity determination is warranted.
On appeal, appellant’s attorney contends that the Office’s decision is contrary to fact and
law.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
The Office accepted that on August 13, 2002 appellant, then a 34-year-old physical
security specialist, sustained cervical and lumbosacral strains with radiculopathy and a
concussion as a result of a motor vehicle accident. She stopped work on the date of injury. On
October 25, 2002 Dr. Michael E. Batipps, an attending Board-certified neurologist, released
appellant to return to work four hours per day with restrictions.
In a June 12, 2003 medical report, Dr. Robert F. Draper, Jr., a Board-certified orthopedic
surgeon and Office referral physician, listed normal findings on physical examination. He
advised that appellant had cervical, thoracic and lumbosacral strains based on her complaints of
discomfort in these body parts. Dr. Draper concluded that she could perform her regular work
duties as a security specialist, eight hours per day with no restrictions.
In a September 15, 2003 report, Dr. Batipps reviewed Dr. Draper’s June 12, 2003
findings. He stated that in addition to Dr. Draper’s diagnoses, appellant had lumbosacral and
cervical radiculopathy causally related to her August 13, 2002 employment injuries. Dr. Batipps
disagreed with Dr. Draper’s finding that appellant could work eight hours per day with no
restrictions. He advised that she could work six hours per day with restrictions.
On September 22, 2003 appellant returned to limited-duty work as a physical security
specialist, six hours per day. Her return to work was effective September 29, 2003.
In a May 19, 2005 decision, the Office reduced appellant’s compensation effective
September 29, 2003 based on its determination that her actual wages as a modified physical
security specialist working 30 hours a week fairly and reasonably represented her wage-earning
capacity.
On December 17, 2008 appellant filed a claim for wage-loss compensation (Form CA-7)
for the period commencing February 8, 2008. On the claim form, the employing establishment
advised that she resigned on July 11, 2006.
In reports dated February 8 through December 17, 2008, Dr. Batipps reported his findings
on neurological examination which included tenderness and spasm in the cervical and
lumbosacral spines and tenderness in the right shoulder. Appellant had decreased pinprick
sensation and a limping gait. Dr. Batipps reviewed the results of magnetic resonance imaging
(MRI) scans and an electromyogram/nerve conduction velocity (EMG/NCV) study which were
normal. He diagnosed chronic post-traumatic cervical and lumbosacral pain and chronic pain in
the upper and lower extremities. Dr. Batipps advised that the diagnosed conditions were causally
related to appellant’s August 13, 2002 employment injuries. He concluded that she was
indefinitely totally disabled.
In a February 10, 2009 letter, the employing establishment controverted appellant’s claim
on the grounds that the medical evidence of record failed to establish that she sustained a
recurrence of disability due to her August 13, 2002 employment-related injuries.

2

By letter dated March 24, 2009, the Office requested that appellant file a recurrence claim
(Form CA-2a) for her disability commencing February 8, 2008. It also requested that she submit
additional factual and medical evidence.
In an April 29, 2009 report, Dr. Batipps again found tenderness in the cervical and
lumbosacral spines and shoulders, diminished pinprick sensation in the right upper extremity and
a limping gait due to pain. There was also tenderness in the lower extremities. Appellant had
decreased range of motion of the lumbosacral spine and motor strength. Dr. Batipps diagnosed
chronic cervical and lumbosacral radiculopathy and post-traumatic headaches and dizziness due
to her August 13, 2002 employment injuries. Appellant was status postconcussion due to the
accepted injuries. Dr. Batipps advised that the diagnosed conditions interfered with her ability to
use her right upper extremity and perform sedentary work. He concluded that appellant was
indefinitely totally disabled due to her employment-related conditions.
By letter dated June 11, 2009, the Office again requested that appellant file a
Form CA-2a. It also advised her that the evidence submitted was insufficient to establish her
claimed total disability.
On July 9, 2009 appellant filed a Form CA-2a contending that she never recovered from
her accepted employment-related conditions. In a September 10, 2009 report, Dr. Batipps
advised that, although EMG/NCV studies performed on July 23 and August 14, 2009 were
normal, appellant had cervical and lumbosacral radiculopathy symptoms. He stated that it may
have been difficult for the tests to identify her lumbosacral radiculopathy due to poor muscle
relaxation.
In a September 30, 2009 decision, the Office denied appellant’s recurrence of disability
claim. Appellant failed to submit any rationalized medical evidence establishing that she was
totally disabled for work commencing February 8, 2008 due to her August 13, 2002 employment
injuries.2
On October 24, 2009 appellant, through her attorney, requested a telephonic hearing with
an Office hearing representative. In a January 15, 2010 report, Dr. Batipps noted that there had
been no fundamental change in his neurological examination over the past two to three years.
He reiterated his findings of tenderness and decreased range of motion and sensation related to
appellant’s cervical and lumbosacral spines and right upper extremity. Dr. Batipps also
reiterated his diagnoses of chronic cervical and lumbosacral radiculopathy, post-traumatic
headaches and dizziness and status postconcussion due to appellant’s August 13, 2002
employment injuries. He advised that she had reached maximum medical improvement.
Dr. Batipps concluded that appellant’s prognosis for returning to work was poor. Appellant
would continue to experience long-term disability.

2

In the September 30, 2009 decision, the Office indicated that on October 2, 2005 appellant’s wage-loss
compensation was terminated because she had returned to full-time work with no loss of wages. The employing
establishment advised the Office that appellant was released to perform full-duty work effective June 6, 2005. The
Board notes that the record does not contain any evidence establishing that the Office made a formal loss of wageearning capacity determination in October 2005 regarding appellant’s return to full-time employment.

3

In an April 5, 2010 decision, an Office hearing representative affirmed the September 30,
2009 decision with a modification. He determined that appellant’s claim for a recurrence of
disability commencing February 8, 2008 should be treated as a request for modification of the
Office’s May 19, 2005 loss of wage-earning capacity decision. The hearing representative found
that the evidence did not establish a material change in appellant’s medical condition, that she
had been retrained or vocationally rehabilitated or that the original loss of wage-earning capacity
decision was erroneously issued. Accordingly, he found that the evidence was insufficient to
establish that the May 19, 2005 loss of wage-earning capacity decision should be modified.
LEGAL PRECEDENT
A wage-earning capacity decision is a determination that a specific amount of earnings,
either actual earnings or earnings from a selected position, represents a claimant’s ability to earn
wages.3 Compensation for loss of wage-earning capacity is based upon loss of the capacity to
earn and not on actual wages lost.4 Compensation payments are based on the wage-earning
capacity determination, which remains undisturbed until properly modified.5
Modification of a standing wage-earning capacity determination is not warranted unless
there is a material change in the nature and extent of the injury-related condition, the employee
has been retrained or otherwise vocationally rehabilitated or the original determination was
erroneous.6 The Office’s procedure manual provides that, if a formal loss of wage-earning
capacity decision has been issued, the rating should be left in place unless the claimant requests
resumption of compensation for total wage loss. In this instance, the claims examiner will need
to evaluate the request according to the customary criteria for modifying a formal loss of wageearning capacity.7 The burden of proof is on the party attempting to show a modification of the
wage-earning capacity determination.8
ANALYSIS
The Board finds that appellant failed to meet her burden of proof to establish that the
May 19, 2005 wage-earning capacity decision should be modified.

3

5 U.S.C. § 8115(a); Lee R. Sires, 23 ECAB 12, 14 (1971) (the Board held that actual wages earned must be
accepted as the measure of a wage-earning capacity in the absence of evidence showing they do not fairly and
reasonably represent the employee’s wage-earning capacity). K.R., Docket No. 09-415 (issued February 24, 2010).
4

Roy Matthew Lyon, 27 ECAB 186, 190 (1975), Ernest Donelson, Sr., 35 ECAB 503, 505 (1984); K.R., supra
note 3.
5

See Sharon C. Clement, 55 ECAB 552, 557 (2004).

6

Sue A. Sedgwick, 45 ECAB 211, 215-16 (1993); Elmer Strong, 17 ECAB 226, 228 (1965).

7

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment: Determining Wage-Earning Capacity,
Chapter 2.814.9(a) (December 1995). See also FECA Transmittal 10-01 (issued October 5, 2009).
8

Selden H. Swartz, 55 ECAB 272, 278 (2004).

4

The Office accepted that appellant sustained cervical and lumbosacral strains with
radiculopathy and a concussion as a result of a motor vehicle accident that occurred in the
performance of duty on August 13, 2002. On May 19, 2005 it determined that her actual
earnings as a modified physical security specialist fairly and reasonably represented her wageearning capacity. Appellant claimed a recurrence of disability commencing February 8, 2008.
In a decision dated September 30, 2009, the Office found that the medical evidence was
insufficient to establish an employment-related recurrence of disability. On April 5, 2010 an
Office hearing representative affirmed and modified the September 30, 2009 decision to reflect
that the evidence was insufficient to establish that the May 19, 2005 loss of wage-earning
capacity determination should be modified. Because a formal decision of appellant’s loss of
wage-earning capacity was in place when she filed the recurrence of disability claim, the Office
properly adjudicated the case as a request for modification of an established loss of wage-earning
capacity.9
Appellant did not allege that the original loss of wage-earning capacity determination was
erroneous. There is also no evidence that her modified physical security specialist position was
part time, seasonal or temporary or that the wages received were not equal to or greater than her
wages on the date of injury. The issue, therefore, is whether appellant has established a material
change in the nature and extent of her employment-related conditions warranting modification of
the May 19, 2005 wage-earning capacity determination.
Appellant has submitted insufficient probative medical opinion on this point. Dr. Batipps
found that her cervical and lumbosacral radiculopathy, post-traumatic headaches and dizziness
were causally related to the August 13, 2002 employment injuries. He noted that appellant was
totally disabled for work commencing February 8, 2008 due to the accepted employment
injuries. Dr. Batipps stated that the diagnosed conditions prevented her from using her right
upper extremity and performing sedentary work. Although he offered an opinion that appellant’s
cervical, lumbosacral and headache conditions worsened and rendered her totally disabled
commencing February 8, 2008, he offered little medical rationale to support his stated
conclusion. Dr. Batipps did not adequately explain how the normal MRI scans or EMG/NCV
studies supported his clinical finding of a material worsening of appellant’s employment-related
condition or total disability. He explained that it “may” have been difficult for the normal
EMG/NCV studies to identify appellant’s lumbosacral radiculopathy due to poor muscle
relaxation is speculative in nature and of diminished probative value.10 Dr. Batipps did not
provide any other medical rationale to support his clinical findings of a material worsening of her
employment-related conditions and resultant total disability.
The Board finds that appellant has not established that the 2005 wage-earning capacity
determination was erroneous. Appellant has not established that she sustained a material change
in her accepted conditions that caused total disability as of February 8, 2008, the date she
stopped work.

9

Katherine T. Kreger, 55 ECAB 633 (2004); Sharon C. Clement, 55 ECAB 552 (2004); Federal (FECA)
Procedure Manual, supra note 7.
10

L.R. (E.R.), 58 ECAB 369 (2007); Kathy A. Kelley, 55 ECAB 206 (2004).

5

CONCLUSION
The Board finds that appellant has failed to establish that modification of the Office’s
May 19, 2005 wage-earning capacity determination is warranted.
ORDER
IT IS HEREBY ORDERED THAT the April 5, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: May 5, 2011
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

